Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to zinc-based plated steel material.
Group II, claim(s) 17-18, drawn to a plating composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of composition having A element oxide or oxide salt and organic compound, wherein content of O is 50 atom percent or more, this technical feature is not a special technical feature as it Kim KR 10-1322063.  Kim teaches a mixture composition that can comprise sodium molybdate (Na2MoO4) (MW=205) (1-10 wt. %), polyethylene glycol (C2nH4n+2On+1) (MW=44n+18) (1-10 wt. %), and boric oxide (B2O3) (MW=70) (1-10 wt %) [Claims 1 and 2]. It would have been obvious to one of ordinary skill to prepare any of the suggested, effective compositions in terms of relative amounts and n values. As such, mixtures having 10 wt. % sodium molybdate, 1 wt. % polyethylene glycol (n=1 or 2 or 3), and 10 wt. % boric oxide would have been obvious. The O atomic amount in excess of 50 atomic percent would be expected since most of composition would be comprised of high oxygen containing component and little of the composition would be comprised of low oxygen containing component on both weight percentage basis and molecular basis, taking into account molecular weights. The O atomic content would be (n=2): [(10/205)*(4)+ (1/106)*(3)+(10/70)*(3)]/ [(10/205)*(7)+ (1/106)*(17)+(10/70)*(5)] = 0.54. It is noted that H bonding requirement is not considered .
Alternatively, Group I and Group II lack unity of invention because the groups do not share the same or corresponding technical feature. The film of Group I is a solid laminate that can be been formed by treatment of a material applied to zinc based plated layer, whereas Group II is a mixture such as liquid that can be applied to and treated to form material. Thus, the composition is not a solid laminate and is not present as itself in the solid laminate. It is noted that the composition is treated before it becomes what is claimed as the post-treatment film. See Specification (paragraph 34).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
17 February 2021